Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 3/17/2022  for the application No.  17/008,546, Claims 1-3, 6-12, 15-17 and 20-22 are currently pending and have been examined. Claims 1-3, 6-12, 15-17 and 20-22 have been rejected.

Examiner’s Note

Regarding to 101 compliance, Claims 1-3, 6-12, 15-17 and 20-22 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites 
the limitations of  “determining an intent from digital data; matching the determined intent to a flow of a set of flows, and executing the matched flow of the set of flows”
The  “determining, matching and executing” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for voice assisted delivery of      goods. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as  
 “wherein the set of flows    includes at least one of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence;” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
The claiming of components such as  “computer”, “with a digital assistant of a mobile device”, “from the digital assistant to an audio analyzer”,” with the audio analyzer”,
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for voice assisted delivery of      goods. Thus, the claim is eligible because it is not directed to the recited judicial exception. 
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 2-3, 6-9, 11-12 and 16-22, the claims recite elements such as  “using an Extensible Markup Language (XML) file to access a Uniform Resource Identifier (URI)”; “deep linking to a Uniform Resource Locator (URL)“; “wherein the matching the determined intent to a flow of the set of flows is done by the digital assistant of the mobile device”; “a digital assistant”, “an audio analyzer”, etc. Even in combination, these elements assist to integrate the method or system of organizing human activity into a practical application. The claims  are eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, 15-17 and 20,  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,838,954 (Santos)  in view of  Pub. No. 20190205468 (Barnes).

As to claims 1, 10 and 15, Santos discloses a computer computer-implemented method for voice or text message assisted delivery of                                                                       goods (see abstract and Fig. 1 and associated disclosure of Santos), the method comprising:  
a) receiving, with a digital assistant of a mobile device
(“…Many devices are now capable of receiving and responding to voice commands, including personal computers, smartphones, tablet devices, media devices, entertainment devices, industrial systems, voice-based assistants, and so forth. ..”, 1:10-15),
 digital data comprising audio data or text message data (see at least Fig. 1 element 104 or 118 of Santos);
 b) sending the digital data from the digital assistant to an audio analyzer
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 …”, 19:46-54.
“…(37) At 110, the process 100 stores data representing the topic from the first utterance in a database. For instance, the remote system may perform speech recognition on the first audio data in order to generate first text data representing the first audio data. The remote system can then analyze the first text data to determine intent data associated with the first utterance 104….”, 7:29-35 and Fig. 1);

c) determining, with the audio analyzer, an intent from the digital data
(“…The remote system can then analyze the first text data to determine intent data associated with the first utterance 104…”, 7:33-35 ); 

d) sending the determined intent from the audio analyzer to the digital assistant
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 is to remove the topic from the list of topics 280 . For instance, the speech-recognition component 218 can determine that the first portion of the utterance 276 (e.g., first portion of the text data) includes the predefined word and/or phrase associated with removing topics from the list of topics 280, such as “Stop looking out for” and/or “Remote from list”. This predefined word and/or phrase may indicate to the speech-recognition component 218 that the next portion of the utterance 276 indicates the topic to be removed. …. The speech-recognition component 218 can then send the audio data 274 and/or the text data to the content component 220”, 19:46-54); 
e) deleting, from the audio analyzer, the digital data
(“ FIG. 4 is a schematic diagram of an example process of removing a topic from a list of topics. For instance, at 402, the content component 220 receives a topic event from the speech-recognition component 218. For example, the speech-recognition component 218 may analyze audio data representing an utterance from a user, where the utterance includes a request to remove ”, 21:20-32); 

f) with the digital assistant, matching the determined intent to a flow of a set of
flows, 
(“…the determination of an intent by the IC component 1254 is performed using a set of rules or templates that are processed against the incoming text to identify a matching intent….”, 34:20-25 of Santos)

wherein the set of flows
(Santos teaches a series of flows with a request, “…FIGS. 7A-7B illustrate an example process 700 for adding a topic to a list of topics, and then providing an electronic device with content related to the topic. The process 700, as well as each process described herein, is illustrated as a collection of blocks in a logical flow graph, …”, 23:5-15 and Fig. 7); and g) executing the matched flow of the set of flows (elements 722 Fig. 7B).

Santos does not expressly disclose the set of flows includes at least one of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence.

However, Bernes discloses
(“…[0153] After determining the closest point of interest meeting the criteria at step 310 [Examiner interprets as , (iii) requesting an indication of locations that the item is available], the device 101 may optionally (at the selection of the user) provide directions thereto and may request purchase of a product (e.g., placing an order for food) and pay for the product at step 320 ….”, paragraph 153.
“[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. The user can then use the device 101 to scan the bar code (or receive it through an RF ping) on each product as the user places the product in the cart. As the user leaves the vender store location (for example, when crossing the outgoing door threshold), the  device 101 exchanges product and payment information with the vender computer system to facilitate payment for the products. As an alternative, the user can instruct the device 101 (e.g. by a voice input) to transmit the list of products to the vender prior to arriving. Vender personnel can then gather the products and prepare them for pick-up by the user or delivery”, paragraph 257 of Bernes);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality for an audio analyzer to match flows of requested products in a store in order to facilitate payment for the products in a timely way, paragraph 257 of Barnes).

As to claim 10, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further comprises 
a computer system for voice assisted delivery of goods, the computer                                   system comprising one or more processors configured to 
(Santos teaches  voice base assistants, Fig. 12A and Fig. 12B )
Further, Bernes expressly discloses “communications device 101 is provided that includes conventional mobile phone and personal digital assistant (PDA) capabilities and preferably one or more of the functional
modules shown in FIG. 1 such as a communications module 105…”, (paragraph 30 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality for an audio analyzer to match flows of requested products in a store in order to facilitate payment for the products in a timely way, paragraph 257 of Barnes).

As to claim 15, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further comprises 
A computer system for voice assisted delivery of goods, comprising: one or more processors; and a program memory coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the  computer system to
(Santos teaches  voice base assistants, Fig. 12A and Fig. 12B )

As to claims 2, 3, 11, 12, 16 and 17,  Santos does not expressly disclose but Burnes discloses
wherein the executing the    flow of the set of flows comprises: using an Extensible Markup Language (XML) file to access a Uniform Resource   Identifier (URI)
(“[0374] The product data may be in any suitable format such as an HTML page, XML, a WAP page, SOAP, text, and/or any other suitable format. The product data may include any data desirable such as data for requesting more information, product identifying information, data for purchasing the product (e.g., price), acceptable payment account data, availability data, destination data for communicating with a ACS about the product, a web site, a web site product ordering processing page, a service registry address and vender identifying information, a full or partial descriptor document, and any other data that may enable the user to purchase or inquire about the advertised product or vender [Examiner interprets to access a Uniform Resource   Identifier (URI)]”, paragraph 374);

wherein the executing the    flow of the set of flows comprises: deep linking to a Uniform Resource Locator (URL)
(“…the device 101 transmits a query signal searching for service, and in response, a connection is made with the service provider. Next, the user requests a particular web page. The request is sent to a Gateway Server using WAP. The Gateway Server retrieves the information (e.g., the web page) via HTTP from the web server hosting the web page. The Gateway Server encodes the HTTP data as WML (Wireless Markup Language) and transmits the WML-encoded data to the device. The device 101 displays the wireless Internet version of the Web page requested…”, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide capability to use markup language in order to host services in the HTTP internet protocol (see Barnes paragraph 56).

As to claims 8 and 20,  Santos  discloses request flows with intent comprising a combination of voice and text 
(see at least “…172) The command processor 1258 and/or NLU component 1216 may determine a domain based on the intent and, based on this determination, route the request corresponding to the audio data to the appropriate domain speechlet, such as the illustrated domain speechlets 1262. The domain speechlet 1262 may comprise any type of device or group of devices (e.g., hardware device, virtual devices or partitions, server, etc.), and may receive the text data and/or an intent associated with the audio data 1202 and determines how to respond to the request….”, 36:43-50);

Santos does not expressly disclose the set of flows includes all of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence.

However, Barnes discloses 
wherein the set of flows includes all of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of  the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, and (viii) requesting drone delivery of the item from a warehouse to the residence
(per MPEP 2111.01 giving the broadest reasonable interpretation, Barnes discloses a requests flow, “…[0153] After determining the closest point of interest meeting the criteria at step 310 [Examiner interprets as , (iii) requesting an indication of locations that the item is available], the device 101 may optionally (at the selection of the user) provide directions thereto and may request purchase of a product (e.g., placing an order for food) and pay for the product at step 320 ….”, paragraph 153.
“[0249] When the user views an advertisement (whether or not presented on a fixed presentation device 240a), the user can elect to receive additional information either from a fixed presentation device or another remote device. For example, if, in the above example, Mr. Johnson wishes to obtain more information, he can transmit, for example, a request to determine whether a particular color is available in his size. In response, the VCS transmits information for determining whether Mr. Johnson's size is available in the particular color, which is received and presented to the user…”, paragraph 249.
“…, the product data of the most recent advertisement--the food item--is displayed on the display. The user can select an advertised product for purchase, to obtain more information of the advertised product by providing another user input selecting desired product displayed…”, paragraph 372.
“[0391] The scanned data may represent product identifying information and/or a destination for transmitting a request for more information about the product or for purchasing the product…”, paragraph 391. 
“[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. The user can then use the device 101 to scan the bar code (or receive it through an RF ping) on each product as the user places the product in the cart. As the user leaves the vender store location (for example, when crossing the outgoing door threshold), the  device 101 exchanges product and payment information with the vender computer system to facilitate payment for the products. As an alternative, the user can instruct the device 101 (e.g. by a voice input) to transmit the list of products to the vender prior to arriving. Vender personnel can then gather the products and prepare them for pick-up by the user or delivery”, paragraph 257).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality to incorporate in the series of flows with a voice or text request of Santos ,  “…FIGS. 7A-7B illustrate an example process 700 for adding a topic to a list of topics, and then providing an electronic device with content related to the topic. The process 700, as well as each process described herein, is illustrated as a collection of blocks in a logical flow graph, …”, 23:5-15 and Fig. 7); the specific flows that Barnes elaborates in paragraphs 153, 279, 372 and 257, in order to include all the possible flows claimed and the results of the combination Santos and Barnes would have produce predictable results.

As to claim 6,  Santos teaches  determining, with the audio analyzer, an intent from the digital data
(“…The remote system can then analyze the first text data to determine intent data associated with the first utterance 104…”, 7:33-35 ); 
Further, Barnes discloses wherein: 
         the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant
(“[0256] The device 101 also includes software for finding a product within a vender location within a shopping mall. To do so, the device 101 transmits a request for the product or vender to the ACS (or other remote computer with access to the information) and receives a response with the requested information if the vender or product is present [Examiner interprets as and          the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant]. In addition or alternately, the device 101 transmits a request for the product or vender to the venders that are within the shopping complex and receives responses with the requested information if the vender is present or if from the venders having the product or other responsive information…”, paragraph 256.
“…[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. [Examiner interprets as and          the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant].  The user can then use the device 101 to scan the bar code (or receive it through an rf ping) on each product as the user places the product in the cart….”, paragraph 257.
The Examiner notes that “the digital assistant does not send the digital data to the app of the merchant”  at paragraph 257  because merely after  “…after the user enters the vender store location, and a communication link is established between the vender's computer system (e.g., the point of sale device) and the user's device 101 (e.g., via a WLAN), the vender's computer system transmits a request to store the VSUI in the memory of the device 101 (or a request for identifying information)...”, paragraph 263 and  “[0264] Once the identifying information is determined by either storing it on the device 101 or by retrieving it from the device 101 at step 501, the VCS collects VSUI based on activities of the user at step 505….”, paragraph 264).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to  provide functionality to incorporate flow of intent to a merchant in order to facilitate sales.

As to claim 7,   Santos discloses 
the audio analyzer sends only the determined intent to a merchant, and does not send the digital data to the merchant
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 is to remove the topic from the list of topics 280 [Examiner interprets as analyzer sends only the determined intent to…., and does not send the digital data to ….]. For instance, the speech-recognition component 218 can determine that the first portion of the utterance 276 (e.g., first portion of the text data) includes the predefined word and/or phrase associated with removing topics from the list of topics 280, such as “Stop looking out for” and/or “Remote from list”. This predefined word and/or phrase may indicate to the speech-recognition component 218 that the next portion of the utterance 276 indicates the topic to be removed. …. The speech-recognition component 218 can then send the audio data 274 and/or the text data to the content component 220”, 19:46-54.
“ FIG. 4 is a schematic diagram of an example process of removing a topic from a list of topics. For instance, at 402, the content component 220 receives a topic event from the speech-recognition component 218. For example, the speech-recognition component 218 may analyze audio data representing an utterance from a user, where the utterance includes a request to remove [Examiner interprets as analyzer sends only the determined intent to…., and does not send the digital data to ….]”, 21:20-32).

As to claim 9,  Santos discloses wherein the intent is determined from words or phrases from the digital data (see Fig. 1 elements 104 and 118 and associated disclosure).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,838,954 (Santos)  in view of  Pub. No. 20190205468 (Barnes) AND in view of  US Pub. No.  20160307449 (Gordon).

As to claims 21 and  22, Santos discloses request flows with intent comprising a combination of voice and text 
(see at least,  “…172) The command processor 1258 and/or NLU component 1216 may determine a domain based on the intent and, based on this determination, route the request corresponding to the audio data to the appropriate domain speechlet, such as the illustrated domain speechlets 1262. The domain speechlet 1262 may comprise any type of device or group of devices (e.g., hardware device, virtual devices or partitions, server, etc.), and may receive the text data and/or an intent associated with the audio data 1202 and determines how to respond to the request….”, 36:43-50);

Santos does not expressly disclose but  Gordon discloses
wherein the set of flows includes: (vii) requesting drone delivery of the item from a retail store to a residence, and (viii) requesting drone delivery of the item from a warehouse to the residence
(“…The request signal indicates at least one requested service provided by the drone service system and location or locations associated with the requested services. The electronic service provider device automatically maps the at least one requested service to the at least one drone vehicle, and commands the at least one drone vehicle to perform the service request at the one or more locations….”, paragraph 4.
“…receiving from an electronic user device at least one request for a service provided by the drone service system at one or more user-indicated locations. The method includes determining at least one available drone registered with the drone service system, and automatically mapping the at least one request to at least drone feature included with the at least one available drone to determine whether the at least one available drone is able to perform the at least one request…”, paragraph 11.
“[0041] FIG. 5 is a look-up table used to match a requested service provided by the DasS system with features included on one or more drone vehicle, and select at least one drone vehicle to perform the requested service…”, paragraph 41).

further comprising: a drone (Fig. 5 , Drone ID) ; and wherein the one or more processors are further configured to execute the matched flow by causing the drone to deliver the item from the retail store to the residence, or deliver the item from the warehouse to the residence
(“[0041] FIG. 5 is a look-up table used to match a requested service provided by the DasS system with features included on one or more drone vehicle, and select at least one drone vehicle to perform the requested service…”, paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gordon’s teaching with the teaching of  Santos. One would have been motivated to  provide capability to incorporate drone deliveries in order to facilitate sales (see Gordon abstract).



Response to Arguments
Applicant’s arguments of 3/17/2022 have been very carefully considered but are not persuasive.
Rejection of claims 1-3, 6-12, 15-17 and 20-22  under 35 USC 101  is withdrawn because applicant’s amendment.. 
Applicant argues (remarks 7-10)

35 U.S.C. § 102 and 35 U.S.C. § 103 Rejections
All Claims
Claim 1 has been amended to include features from figure 4, and paragraphs
0045-0049 of the specification; in particular, paragraph 0046. Applicant notes that
paragraph 0049 states, "although the example of figure 4 is illustrated with respect to
audio data, it should be understood that any digital data, such as text message data,
may be used in addition to or in place of the audio data." Applicant further notes that
some of the features amended into claim 1 were present in (now cancelled) claim 5.
More specifically, claim 1 has been amended as follow… It is respectfully submitted that the applied references do not teach the features
of this amendment.
Pages 22-23 of the Office Action acknowledges that the primary citation to
Barnes does not teach "sending the determined intent from the audio analyzer to the
digital assistant," but argues that Li cures this deficiency. In particular, the Office Action
cites to Li figure 4 and paragraph 0027, which states, "the speech analyzer 144 is given
the preferred audio stream to recognize the contents of the payload therein, wherein the
payload is speech that occurs after the end time of the voice trigger. The recognized
speech output may then be evaluated by virtual assistant program." It thus appears that
the Office Action is arguing that Li's speech analyzer 144 corresponds to the claimed
audio analyzer.
… Thus, Barnes teaches transmitting a location for items on a list. However, this
does not suggest that the transmitting of the locations would be part of a set of flows,
with one of the flows in the set of flows being requesting an indication of locations that
the item is available. Thus, Barns would not have rendered obvious "with the digital
assistant, matching the determined intent to a flow of a set of flows," as recited in claim
1. The remaining applied references are not cited for, and do not cure the deficiencies
of Barnes….
The Examiner assert that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 
In Summary, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Towards a multi-screen interactive ad delivery platform”. 2017. IEEE.  This article elaborates in Interactive advertising based on multiple devices opens new possibilities for mobile applications, where users can search, select, or expand the information provided in advertising commercials by incorporating interactivity-friendly companion devices such as smart phones and tablets. The article also discloses  basic requirements for a flexible infrastructure that can support interactive ad applications. The infrastructure comprises a set of components and their externally visible properties, and the relationships between them. 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/7/2022